The opinion of the court was delivered by
Barrett, J.
The language used in Peck v. Batchelder, 40 Vt. 233, is in direct point in this case, viz., “ if the articles had become and were at the time a part of the house conveyed,” they were fixtures. The drawers in question, and the frame for them, constituted the finish of the finished • side of the chamber. The frame and the drawers together constituted an entire, completed thing ; as much so as the body and the drawers of a bureau constitute an entire and completed thing.
*683There is no doubt that Mrs. Dickerman had the right to sell the drawers before she deeded the house. If they had been taken out and delivered before deeding, of course they would not have passed by the deed. But they had not been sold by a contract that had become binding as a bargain between herself and the defendant, even, at the time she deeded. It was only an executory bargain that had not resulted in a transfer of property in the drawers when the deed was made. Of course, the title remained in her. That being so, her deed of the house invested her grantee with title to the drawers, and with the same right of possession, and the same possession, as of the house and land. Hence it results, that the taking of the drawers by the defendant was wrongful as against the plaintiff, who had purchased the house of the grantee of Mrs. Dickerman, and gives him the right to maintain this action.
Judgment affirmed.